Citation Nr: 1507137	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.  He died in March 2009.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This claim has been remanded by the Board twice previously, the most recent of which happened in May 2014.  The Board sought further development of the claim in the form an addendum opinion concerning whether deep venous thrombosis or depression contributed to the Veteran's death.  Review of the completed development reveals that there has been at least substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Thus, the Board is proceeding with its adjudication of this claim.


FINDINGS OF FACT

1. The Veteran's death certificate shows that he died in March 2009 of end stage chronic obstructive airway disease.  

2. At the time of death, the Veteran was service-connected for deep venous thrombosis of the left lower extremity with post-phlebitic syndrome, as well as depressive disorder.

3. The preponderance of the competent medical and other evidence of record is against a finding that a disability incurred during service caused or materially contributed to the Veteran's death or that the cause of his death is otherwise related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the appellant was provided with the relevant notice and information in an August 2009 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is 'necessary to substantiate the claim,' and VA is excused from providing such assistance only when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'  Wood, 520 F.3d at 1348.  Here, there are several VA medical opinions which were obtained and  responsive to the claim for service connection for the cause of the Veteran's death, the most recent two submitted in October and November 2014.  The opinions were conducted by a medical professional, following a thorough review of the claims file.  The Board has reviewed the report and finds that it is adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.

II. Service Connection for Cause of Death

The Veteran's Certificate of Death showed that he passed away in March 2009 of end stage chronic obstructive airway disease.  At the time of death, the Veteran was service connected for deep venous thrombosis (DVT) of the left lower extremity with post-phlebitic syndrome and depressive disorder associated with DVT.  The appellant has alleged generally that the DVT and depression contributed to his death.  More specifically, the theory that the Veteran's DVT caused him a pulmonary embolism, which in-turn either caused or contributed to his death has been raised by the record.  

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2014). 

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a September 2009 statement, the appellant alleged that the Veteran's DVT was related to his development of chronic obstructive pulmonary disease (COPD).  She also stated that the DVT and depression "reduced mobility...created anxiety and reduced quality of life."  

There are also internet article of record discussing a potential relationship between COPD and DVT.  There are entries from WebMD and eMedicine.net that discuss Pulmonary Embolism and DVT.   There is an article dated October 2007 titled "Chronic Obstructive Pulmonary Disease Complicated by Acute Deep Vein Thrombosis: A High-Risk Combination."  It concluded that acute DVT patients with COPD had a greater medical acuity than other DVT patients and that COPD in DVT patients defines a cohort requiring more hospital resources.  There is also an abstract from a 2009 article titled "Prevalence of Deep Vein Thrombosis of the Leg in Patients with Acute Exacerbation of Chronic Obstructive Disease."  In the abstract, it states that DVT in the lower extremity, which was not detectable on clinical examination, was relatively common in patients with an acute exacerbation of COPD.  

There are several relevant medical opinions of record, including some made while the Veteran was still living.  The Veteran at one time attempted to establish service connection for lung (pulmonary hypertension) and heart (right-sided heart failure) as secondary to his DVT.  In support of these claims, he submitted a November 2004 letter from a private physician, K.A., who stated that "it is more than likely he may have suffered from previous pulmonary emboli and this could obviously be related to his pulmonary hypertension and right-sided congestive heart failure."  

He had a VA examination to provide comment on this possibility in March 2005.  The report contains a detailed history of the Veteran's previous conditions, including noted superficial thrombophlebitis while on active duty in April 1957.  The examiner stated that the claims file was absent any documentation related to a pulmonary emboli.  The Veteran's diagnoses were COPD, severe, due to cigarette smoking, atrial fibrillation not due to superficial thrombophlebitis, and a history of DVT of the left leg with residual post-phlebitic syndrome and venous stasis.  At this point, the examiner stated there was no evidence of any heart of lung problem due to the Veteran's service-connected thrombophlebitis, but he was also waiting for the results of an echocardiogram.  He reviewed the results and supplied an addendum in April 2005.  There, he stated that his opinion was reinforced by the findings of a dilated cardiomyopathy with pulmonary hypertension.  He concluded that the most likely cause for this condition was the longstanding pressure overload due to left atrial hypertension caused by systolic dysfunction.  He also stated that COPD could be contributing factor.  

The Veteran submitted a May 2005 statement from his primary care physician, B.L., who had treated him for the previous 20 years.  The physician stated that the Veteran had chronic problems with venous stasis disease following a severe episode of DVT while in the military as a result of an injury.  The physician then stated that although there was no confirmation at that time that he also suffered from a pulmonary embolus associated with the DVT, over the last several years he had progressive problems with severe lung disease and pulmonary hypertension.  He stated that this sequence of events would be expected after a pulmonary emboli.  He further stated that the fact that this condition was not documented was more likely due to not having a pulmonary artery angiogram at the time, which was a risky procedure.  At present time, he continued, a pulmonary embolism is easier to diagnose with a CT can.  He concluded by opining that the Veteran's lung problems were related to his history of DVT, which was caused by his in-service leg injury.  

The March 2005 VA examiner provided another addendum in July 2005.  He stated that the April 2005 echocardiographic findings confirmed his contention that the most likely cause of the pulmonary hypertension was a post-capillary cause: longstanding left ventricular systolic dysfunction.  He continued that PFT testing also "points away from a precapillary cause of pulmonary hypertension, and strongly supports a capillary contribution from COPD."  He addressed the private opinions the Veteran submitted by stating they totally ignored these findings.  Finally, he stated that the Veteran's in-service incident was superficial thrombophlebitis, which was not evidence of a deep venous thrombosis.  

Dr. K.A. submitted another statement in July 2005 reaffirming his belief that it was "certainly a possibility from a connection [of] previous [DVC] of [the] left lower extremity with postphlebitic syndrome and [the] pulmonary hypertension and lung disease."  He summarized the pertinent facts surrounding the Veteran's 1957 superficial thrombophlebitis and eventually DVC diagnosis in 1995.  He stated that it was "certainly possible" that there could be a connection between the DVC and the pulmonary hypertension.  However, he also wrote, "[u]nfortunately, with [the] smoking history, there is also an element of obstructive lung disease leading to pulmonary hypertension."  

Dr. B.L. also submitted a second statement in July 2006.  In the statement, he said that the Veteran suffered a "traumatic deep vein thrombophlebitis" of his left leg while in service in 1957.  He further stated that subsequent to this, he was readmitted for an episode of pneumonia of uncertain etiology.  He stated that it was not possible to rule out that this in fact was a pulmonary embolism.  He also stated that in any event, his risk at that time of developing pulmonary emboli after a DVT that was not treated with anticoagulation was exceedingly high.  He went on to discuss two different kinds of pulmonary emboli, including a variety that looks like pneumonia but strains the right side of the heart over time.  He concluded by stating unless it was possible to demonstrate the Veteran received anticoagulation for at least six months following DVT in 1957, it was more likely that he suffered a pulmonary emboli which was a significant factor in right sided heart failure.  He also stated, "[a]lthough he also has [COPD], this does not have to be a one-or-the-other situation and clearly pulmonary hypertension to the degree he has must have...contributed to by his history of pulmonary emboli."  

Another VA opinion was generated in September 2006.  The examiner stated that the Veteran had superficial thrombophlebitis, organism unspecified, and not DVT while on active duty.  He further stated that there was no documentation providing evidence of any evidence of pulmonary embolus.  While a July 2005 ultrasound of the left lower extremity showed residual thrombus, this did not conclusively prove the thrombus occurred during his military service.  He continued that PFT testing from 2005 indicated severe airway obstruction with severely reduced diffusion capacity, which was expected given the Veteran's extensive history of tobacco use.  The examiner stated that B.L. and K.A. rendered their opinions without reviewing the results of PFT testing or the echocardiogram performed.  The examiner concluded by opining that the Veteran's heart and lung conditions were not from his service-connected DVT.  Instead, the examiner stated that the Veteran's heart-failure and pulmonary hypertension were most likely caused by left-sided heart failure and severe COPD.  

After the Veteran passed and the appellant initiated the present claim, VA provided another medical opinion on November 2009.  The examiner stated that after review of the claims file, it was his opinion that it was unlikely that the Veteran's death, which was listed as end-stage chronic obstructive airway disease, was the result of or directly related to the service-connected conditions of depression and post-phlebitic syndrome.  He stated he reviewed two internet articles the appellant submitted.  One suggested that COPD patients with DVT constitute a high risk group who are more likely to develop pulmonary embolism.  The second discussed the higher risk of developing DVT by patients treated for acute exacerbation of COPD due to immobility.  The examiner stated that none of the data presented in these articles is pertinent to whether the Veteran's end-stage COPD was related to depression and post-phlebitic syndrome.  

Another VA medical opinion was generated in December 2011.  The examiner indicated that the claims file was reviewed.  She opined that it was less likely than not that the Veteran's service-connected DVT or depressive disorder caused or contributed to his death.  She provided a recent history of the Veteran's chronic COPD, chronic atrial fibrillation, and diabetes mellitus type II.  She stated that the lung condition was progressive with poor prognosis.  She concluded by stating that neither DVT nor depression contributed to his end-stage lung disease.  

After the most recent remand, further VA medical opinions were generated.  The first was provided in October 2014.  The examiner stated that a review of the claims file had occurred.  He started by stating the Veteran's April 1957 diagnosis of superficial thrombophlebitis was a condition that was distinct from DVT and had no potential to cause a pulmonary embolism.  He continued that there is no evidence in the file that the Veteran had any test performed that confirmed the presence of a pulmonary embolism.  A PFT test performed in 2005 showed severe obstructive airway disease and loss of diffusion capacity, while a 2005 echocardiogram showed dilated cardiomyopathy and pulmonary hypertension.  The examiner stated that these results were inactive of a severe case of COPD likely due to cigarette smoking.  

The examiner then addressed the evidence the appellant submitted in support of her claim.  He stated that Dr. B.L.'s 2005 opinion speculated that the Veteran had multiple small pulmonary emboli that contributed or caused his pulmonary problems and pulmonary hypertension, but admitted there was no actual test result confirming the presence of a pulmonary embolism.  Further, the VA examiner stated that B.L.'s hypothesis is based on the premise that the Veteran had DVT while in-service, which could predispose him to future DVT, but the claims file clearly stated that he had superficial thrombophlebitis.  Next, the examiner stated that Dr. K.A, who opined that the Veteran had small pulmonary emboli as a cause of pulmonary hypertension and right-sided heart failure, admitted himself that there was no documentation of a test result confirming the presence of pulmonary embolism.  Additionally, K.A.'s opinion is also based on the assumption that the Veteran had DVT in the military, which was not accurate.  The VA examiner opined that the in-service superficial thrombophlebitis was not related to his eventual development of DVT.  

The examiner next addressed the articles the appellant submitted.  He stated that both articles referred to the possibility that patients treated for COPD exacerbation due to immobility develop DVT resulting in possible pulmonary embolism.  He stated that while this was possible, it was not pertinent to the Veteran's case because there was no actual test result proving the presence of pulmonary embolism.  

The examiner concluded by opining that there was no evidence to suggest that the Veteran's death was the result of or related to his service-connected postphlebitic syndrome.  Thus, the death was less likely than not a result of this condition.  

The same VA examiner provided an addendum opinion in November 2014.  He stated that he reviewed the claims folder and all available information including the Veteran's primary care notes from 2003 to 2008.  He stated that the Veteran's depression as documented by these treatment records was listed as stable and well controlled on current medications.  Thus, it was less likely than not that this condition caused or substantially contributed to the Veteran's death, which was listed as end-stage COPD.  

After review of the above medical evidence, the Board attaches great weight to the recent October and November 2014 VA medical opinions.  These opinions are well-reasoned and based upon the documented medical evidence, including relevant PFT and echocardiogram test results, of record.  The examiner also highlights the fact that the private opinions submitted in support of the Veteran's, and now appellant's, claim are based on assumptions that are not supported by the actual medical evidence in this case.  The opinions suggest that the Veteran had DVT while in service, when in fact he had superficial thrombophlebitis and did not receive the DVT diagnosis until much later in life.  Furthermore, the opinions assume that the Veteran had a pulmonary embolism, but the VA examiner correctly points out that there is no actual test of record that documents this to be true at any time, whether while on active-duty, or even in the more recent treatment records.  

The Board notes that the Veteran's cause of death is listed as end-stage chronic obstructive airway disease, or COPD.  The medical opinions submitted in support of the appellant's claim opine that the Veteran's DVT caused or contributed to his heart condition and pulmonary hypertension.  These opinions were generated before the Veteran passed, in support of his then-pending service-connection claims.  The opinions do not state that the DVT caused or contributed to COPD.  Instead, both physicians state that the COPD was a separate condition from the pulmonary hypertension.  Dr. K.A. even stated that the COPD was smoking related.  In fact, there is no medical opinion of record that states the Veteran's end stage obstructive airway disease was caused by, or contributed to by, either of his service-connected conditions.  Nor is there medical evidence linking his COPD directly to his service; instead, both the VA and private opinions link this condition to the Veteran's smoking habit.  

Thus, while the appellant has put forth evidence to suggest a correlation between COPD and DVT and has submitted the private opinions which attempt to link the Veteran's pulmonary hypertension and right-sided heart failure to his DVT, this evidence is outweighed by the October and November 2014 VA opinions which address the specific issue on appeal.  These opinions are based upon documented facts in the claims file, including that there was no test showing a pulmonary embolism documented in the file and that the Veteran developed DVT long after his active duty service.  This is in contrast to the private opinions, which assume a pulmonary embolism occurred, and even erroneously state that the Veteran had DVT while on active duty.  Furthermore, the internet articles of record which discuss the correlation between COPD and DVT, as well as DVT and pulmonary embolism do so generally, and are outweighed by the VA medical opinions of record, which link the COPD to his smoking habit.  

In addition, the appellant's opinion regarding a link between the Veteran's cause of death and his service-connected conditions is outweighed by the more probative medical evidence of record.  In this regard, as a lay person in the field of medicine, the appellant does not have the training or expertise to render a competent opinion as to whether end stage COPD is related to an incident of service , as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Thus, the appellant's opinion is of little value, and it, along with the past private medical opinions, is outweighed by the discussed VA opinions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence'). 

With the most weight placed on the 2014 VA examiner's opinions, the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, and the appellant's claim must be denied.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


